              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 12-22-GF-BMM

           Plaintiff/Respondent,

     vs.

 ADRIEN JOHN MATUCK,                       ORDER TO FILE DOCUMENT
                                           UNDER SEAL

           Defendant/Movant.


     Upon motion of the United States to file a document under seal, and for

good cause shown,

     IT IS ORDERED that the Clerk of Court shall file the document under seal.

     DATED this 21st day of November 2019.




                                       1
